385 F.2d 835
I. H. HAMMERMAN, II, Trustee of Panitz & Co., Inc., F. G.Enterprises, Inc., Joppa Farms, Inc., and P. & R.Service and Supply, Inc., Debtors, Appellant,v.ARLINGTON FEDERAL SAVINGS & LOAN ASSOCIATION, Appellee.
No. 11663.
United States Court of Appeals Fourth Circuit.
Argued Nov. 6, 1967.Decided Nov. 10, 1967.

Fenton L. Martin, Baltimore, Md.  (Frederick J. Singley, Jr., and Hinkley & Singley, Baltimore, Md., on brief), for appellant.
David F. Albright, Baltimore, Md.  (Bradley T. J. Mettee, Jr., and Semmes, Bowen & Semmes, Baltimore, Md., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, MARVIN JONES,* Senior Judge, and BUTZNER, Circuit Judge.
PER CURIAM:


1
While we think the District Court had jurisdiction to inquire into the matter, particularly to determine the bona fides of the partnership in which the bankrupt was a limited partner, we agree, for the reasons stated in the opinion of the District Court, filed on July 6, 1967,1 that the bankrupt's interest as a limited partner gave the bankruptcy court no power to administer real estate owned by the partnership or to enjoin its sale under foreclosure by the mortgagee.


2
Affirmed.



*
 Sitting by designation


1
 In re Panitz & Co., D.Md., 270 F. Supp. 448